           ZareKhorozianLaw, LLC                                                                1047 Anderson Avenue
                                                                                                Fort Lee, NJ 07024
                                                                                                T: (201) 957-7269
                                                          USDC SDNY                             F: (201) 224-9841
                                                          DOCUMENT                              www.zkhorozianlaw.com
                                                          ELECTRONICALLY FILED                  *Licensed in NJ & NY
                                                          DOC #:                                Zare Khorozian
                                                          DATE FILED: 12/02/19                  zare@zkhorozianlaw.com

                                                    November 27, 2019

           VIA ECF
           The Honorable Gregory H. Woods
           United States District Court Judge
           United States District Court Southern District of New York
           Daniel Patrick Moynihan United States Courthouse
           500 Pearl Street, Room 2260                                   MEMORANDUM ENDORSED
           New York, NY 10007

                                        RE: Murphy v. Kittle House on the Hudson, LP
                                             Case No. 1:19-cv-07751-GHW
           Dear Judge Woods:

                    The undersigned represents the Plaintiff, James Murphy and on behalf of all other persons
           similarly situated, in the above captioned action. Counsel for Plaintiff has been in contact with
           Defendant’s counsel, although they have not yet filed an appearance in this matter. Despite, Defendant’s
           counsel not appearing in this matter, Plaintiff requests that the Initial Conference currently scheduled for
           December 6, 2019 at 3:00 pm be adjourned for at least fourteen (14) days, on a date that is convenient to
           the court. Plaintiff further respectfully requests that the parties’ deadline to file a Pre-Conference
           statement, and all other operative deadlines, be stayed until seven (7) calendar days before the adjourned
           initial conference. The purpose of this request is that Plaintiff and Defendant are working toward settling
           this matter and are hopeful it can be resolved prior to the adjourned initial conference. The parties met
           and conferred with respect to settlement on November 27, 2019, and Defendant’s counsel joins in this
           request for the adjournment. There have been two (2) prior adjournment requests of the Initial
           Conference made in this matter.

                   We thank the Court for its time and consideration.


Application granted. The initial pretrial conference scheduled for           Respectfully submitted,
December 6, 2019 is adjourned to December 20, 2019 at 11:00
a.m. The joint status letter and proposed case management plan               Zare Khorozian, Esq.
described in the Court’s August 29, 2019 order are due no later              Zare Khorozian
than December 13, 2019. If Defendant has retained counsel in                 Zare Khorozian
this action, counsel should promptly file a notice of appearance on          Zare Khorozian Law, LLC
the docket. Plaintiff is directed to serve a copy of this order on
Defendant and to retain proof of service.
SO ORDERED.
                               _____________________________________
Dated: December 2, 2019               GREGORY H. WOODS
New York, New York                   United States District Judge
